I am of the opinion that the time limit fixed on the county board is as to their own sessions, and that they can be convened into special session at any time by the state board. I also think that the limitation as to compensation relates to the maximum and minimum rate per day, and does not restrict the pay only to the time served during the regular sessions. In other words, I do not think that the law contemplates that the county boards shall serve for nothing when ordered to work during special sessions fixed by the state board.
McCLELLAN, J., concurs.